Citation Nr: 1111447	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-02 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from August 1950 to September 1953.  

This case was previously before the Board of Veterans' Appeals (Board) in March 2010, at which time, it was remanded for further development.  Following the requested development, the Remand and Rating Development Team at the Huntington, West Virginia RO confirmed and continued the noncompensable rating for the Veteran's service-connected bilateral hearing loss disability.  Thereafter, the case was returned to the Board for further appellate action.

In January 2010, during the course of the appeal, the Veteran had a hearing at the RO with the Veterans Law Judge whose signature appears at the end of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss disability is manifested by no worse than level III hearing acuity in each ear.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to an increased rating for his service-connected hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In August 2007, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application. 

Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the Veteran's records reflecting his treatment by VA from September 2006 through February 2010; the report of March 2009 treatment at Professional Hearing; articles printed from the internet in November 2010; and the transcript of the Veteran's January 2010 video conference with the undersigned Veteran's Law Judge.  

In October 2006, December 2007, July 2009, and April 2010 VA examined the Veteran to determine the extent of impairment due to his service-connected bilateral hearing loss disability.  The VA examination reports show , generally, that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment.  A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment.  38 C.F.R. § 4.85. 

Exceptional patterns of hearing impairment necessitate consideration of alternative criteria in addition to that set forth above.  Such consideration is warranted when the pure tone thresholds in each of the frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater.  Alternative consideration is also warranted when pure tone thresholds are 30 decibels or less at frequencies of 1000 Hertz and below, and 70 decibels or more at 2000 Hertz.  Each ear is evaluated separately.  38 C.F.R. § 4.86.  38 C.F.R. § 4.86 (2010).  However, this case does not fit either of those situations. 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when pure tone thresholds are 30 decibels or less at frequencies of 1000 Hertz and below, and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Factual Background

The Veteran's VA outpatient records, dated from September 2006 through February 2010, show that he was followed by the VA Audiology Service for a bilateral hearing loss disability.  During that time, VA issued him new hearing aids.  

During the Veteran's October 2006 VA examination, the Veteran reported that he continued to experience a progressive hearing loss, bilaterally, particularly during the previous five years.  He noted that he could not differentiate sounds of speech and words and that he could not hear soft speech sounds.  He also noted that high-pitched sounds were uncomfortable.  On examination, audiometric testing revealed the following pure tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not Applicable (NA)
45
60
65
80
LEFT
NA
50
60
70
85

The average puretone threshold at the four applicable hertz levels was 63 in the right ear and 66 in the left ear.  

Speech audiometry revealed speech recognition ability of 84 percent in each ear.  The examiner noted that in each ear, the Veteran had a moderate hearing loss at 1000 to 1500 hertz, a moderately severe hearing loss at 2000 to 3000 hertz, and a severe hearing loss at 4000 hertz.  The examiner further noted that the puretone thresholds were in agreement with the speech reception testing.  Medical followup was not recommended.

During the Veteran's December 2007 VA examination, the Veteran reported that his hearing acuity was worse than it had been in October 2006.  He stated that he required others to repeat themselves during conversations and that he could not understand the television.  On examination, audiometric testing revealed the following pure tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
50
55
70
85
LEFT
NA
45
50
75
85

The average puretone threshold at the four applicable hertz levels was 65 in the right ear and 64 in the left ear.  

Speech audiometry revealed speech recognition ability of 84 percent in each ear.  The examiner noted that in right ear, the Veteran had a moderate sensori-neural hearing loss through 2000 hertz, dropping to a moderately severe hearing loss at 3000 hertz, dropping to a severe hearing loss at 4000 hertz.  In the left ear, the examiner found a moderate sensori-neural hearing loss through 2000 hertz, dropping to a severe hearing loss at 3000 to 4000 hertz.  The examiner further found that the puretone thresholds were in agreement with the speech reception testing.  The examiner concluded that the audiologic findings did not indicate a condition which, if treated, might cause a change in the Veteran's hearing thresholds.

In March 2009, the Veteran's hearing loss disability was evaluated at Professional Hearing.  The examiner stated that audiologic test results revealed a sloping sensorineural hearing loss, poorer in the right ear, ranging from mild in the low frequencies to severe in the high frequencies.  Speech discrimination ability, noted at levels loud enough to compensate for the hearing loss, was good in each ear.  Regular use of hearing aids was recommended, as annual monitoring of hearing 

loss.  On examination, audiometric testing revealed the following pure tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
45
50
65
85
LEFT
NA
35
45
85
90

The average puretone threshold at the four applicable hertz levels was 61 in the right ear and 66 in the left ear.  

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear.  

During the Veteran's July 2009 VA examination, the Veteran reported no change in his medical history since he was last evaluated.  Audiometric testing revealed the following pure tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
45
65
70
85
LEFT
NA
45
55
85
90

The average puretone threshold at the four applicable hertz levels was 64 in the right ear and 69 in the left ear.  

Speech audiometry revealed speech recognition ability of 88 percent in each ear.  Following the examination, the examiner noted that from 500 to 4000 hertz, the Veteran had a moderate to severe sensori-neural hearing loss in his right ear and a moderate to profound sensorineural hearing loss in his left ear.  The examiner concluded that the audiologic findings did not indicate the presence of an ear or hearing problem that warranted medical followup or a condition which, if treated, might cause a change in the Veteran's hearing thresholds.

In April 2010 the Veteran was, again, examined by VA.  The Veteran reported that his hearing acuity had gotten worse over the past year.  He reported difficulty understanding his talking books or his computer, unless the volume was turned up loud.  He also reported difficulty with conversation and that he had to face the speaker.  It was noted that he continued to use amplification.  

On examination, audiometric testing revealed the following pure tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
50
60
70
85
LEFT
NA
50
65
80
85

The average puretone threshold at the four applicable hertz levels was 64 in the right ear and 70 in the left ear.  

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 88 percent in the left ear.  The examiner noted that in right ear, the Veteran had a moderate sensori-neural hearing loss through 1000 hertz, dropping to a moderately severe hearing loss at 2000 to3000 hertz, dropping to a severe hearing loss at 4000 hertz.  In the left ear, the examiner found a moderate sensori-neural hearing loss through 1000 hertz, dropping to a moderately-severe hearing loss at 1500 to 2000 hertz, dropping to a severe hearing loss at 3000 to 4000 hertz.  The examiner further found that the puretone thresholds were in agreement with the speech reception testing.  

The VA examiner concluded that based on the audiologic findings the Veteran was likely to experience difficulty having a conversation at distances, over a phone or intercom, or in the presence of competing background noise.  The examiner stated that communication with the Veteran should occur face to face with an optimal distance of 4 to 6 feet.  The examiner recommended that the Veteran use binaural amplification in all listening environments.   did not indicate a condition which, if treated, might cause a change in the Veteran's hearing thresholds.  The examiner further stated that the Veteran had visual impairment which made it difficult for him to utilize cues obtained from speech reading, facial expressions, and hand gestures.  Therefore, the VA examiner concluded that any employment setting that could control those barriers to communication would be suitable for the Veteran.

In taking the Veteran's case history and utilizing his hearing instruments, the examiner found no difficulty conversing with the Veteran.  

The examiner concluded that the audiologic findings did not indicate a condition which, if treated, might cause a change in the Veteran's hearing thresholds.

Analysis

During his video conference, the Veteran testified the noncompensable rating for his bilateral hearing loss disability does not adequately reflect the level of impairment caused by that disorder.  He reported difficulty hearing conversation, in person and on the phone, as well as difficulty hearing the television, computer, and talking books.  Therefore, he maintained that a compensable rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

On the basis of the Veteran's puretone threshold averages and speech discrimination scores, the numeric designation associated with his bilateral hearing disability is no worse than III in either ear.  38 C.F.R. § 4.85, Table VI.  When the numeric designation of III in each ear is combined, the overall level of hearing impairment is commensurate with the noncompensable rating currently in effect under 38 C.F.R. § 4.85, Table VII.  Thus, the Veteran does not meet the schedular criteria for a compensable rating for his service-connected bilateral hearing loss disability at this time.  Accordingly, a compensable rating is not warranted, and the appeal is denied.  

In arriving at this decision, the Board notes that a noncompensable disability rating does not mean that the Veteran does not have a service-connected hearing loss disability.  Rather, it means that it is not severe enough to result in impaired earning capacity warranting compensation for lost working time.  However, should the Veteran's hearing acuity deteriorate, he is free to reopen his claim for a compensable rating.  

The Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected hearing loss disability.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran contends that in order to hear, he must be no more than 4 to 6 feet from the sound and facing the source of the sound  In this regard, he states that when talking to another person, he is additionally handicapped.  He notes  that he is legally blind and cannot pick up the visual cues to assist him in understanding the other person.  Despite those deficits, the Board notes that the Veteran is not service-connected for his visual impairment.  Moreover, the record does not show that his hearing loss disability causes marked interference with employment or that he has required frequent hospitalizations for that disorder.  Indeed, no unusual clinical picture has been presented, nor is there any other factor which takes his hearing loss disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's bilateral hearing loss disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1) (2010).


ORDER

A compensable rating for a bilateral hearing loss disability is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


